PER CURIAM.
For reasons stated in the opinions rendered in the cases of United States and Newton B. Terrell et al. v. New Orleans Pacific Railway Co. et al., 235 Fed. 833, — C. C. A. —, and of United States and Stephen N. Grant v. New Orleans Pacific Railway Co. et al., 235 Fed. 841, — C. C. A. — (present term, U. S., C. C. A., 5th Circuit), the decree appealed from in each of the three above-mentioned cases is affirmed.
MAXEY, District Judge, was prevented by illness from participating in the decision of these cases.